Case 19-21040-jra Doc53 Filed 08/13/19 Page1of2

Fill in this information to identify your case:

Debtor 1 David Joseph Smolen

First Name Middle Name Last Name

Debtor 2 Catrina Arial Smolen
{Spouse if, filing) First Name Middie Name Last Name

United States Bankruptcy Court for the: NORTHERN DISTRICT OF INDIANA

 

Case number 19-21040
{if known) ( Check if this is an
amended filing

 

 

 

Official Form 108
Statement of Intention for individuals Filing Under Chapter 7 1215

If you are an individual filing under chapter 7, you must fill out this form if:
Bi creditors have claims secured by your property, or

a you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below. a, ; , Ce a ,
__. identify the creditor and the property that is collateral. What do you intend to do with the property that . Did you claim the property
pas re - '. . gecuresadebt? = = oe : ‘as exempt on Schedule C?.

 

 

Creditors CHIPHONE CREDIT UNION C1 Surrender the property. (No
name: C1 Retain the property and redeem it.

_ @ Retain th d enter int B Yes
Description of 6339 Rhode Island Avenue Reatinmaton Agreement
property Hammond, IN 46323 Lake C1 Retain the property and [explain]:
securing debt, County

- HUSBAND ONLY ON TITLE

Creditor's CHIPHONE CREDIT UNION | | Surrender the property. Oo No
name: C1 Retain the property and redeem it.

_ CO Retain the property and enter into a Byes
Description of 2008 FORD FUSION 100,000 Reaffirmation Agreement.
property miles (2 Retain the property and [explain]:

securing debt:

 

 

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases a . Will the lease be assumed?

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 19-21040-jra Doc53 Filed 08/13/19 Page 2 of 2

Debtor1 David Joseph Smolen

Debtor2 Catrina Arial Smolen

Lessor's name:

Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessors name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Sign Below

Case number tf known}

19-21040

 

0 No
Oo Yes
G No
C1 Yes
O No
1 Yes
0 No
CO) Yes
CO No
Cl Yes
CT No
OC Yes
No

O Yes

Under penalty of perjury, | declare that 1 have indicated my intention about any property of my estate that secures a debt and any personal

unexpired lease.
x DAN Aw yw |

pro) that is subj

 

 
  

  
 
 

 

avid Joseph S Catrina Arial! Smolen
Signature of Debtor 1 Signature of Debtor 2
Date August 8, 2019 Date August 8, 2019

Official Form 108

 

Statement of Intention for Individuals Filing Under Chapter 7

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

page 2

Best Case Bankruptcy
